[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1606

                        UNITED STATES,

                          Appellee,

                              v.

                    JOSE PADILLA-GALARZA,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.



     Marlene Aponte Cabrera on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Camille Velez-
Rive, Assistant United States Attorney, on brief for appellee.




                        August 3, 2000
            Per Curiam.     After a thorough review of the record

and of the parties’ submission, we affirm the order of

detention based on dangerousness and risk of flight, for the

reasons stated by the magistrate judge and district judge

below.   We add only that the presumption in 18 U.S.C. §

3142(e) applied here, and we see virtually no evidence

presented    by   appellant   Jose   Padilla-Galarza   (“Padilla”)

which would rebut the presumption of dangerousness.            The

only evidence tending to show Padilla might not return to

drug trafficking if released – the commendations he received

as a police officer – are wholly unconvincing, given the

government’s proffer that he engaged in drug trafficking

while still a member of the force.

            Affirmed.     1st Cir. Loc. R. 27(c).